before a physician can be evaluated for competence in the procedure. This
                course was Dr. Goldenberg's only formal training in the colonoscopy
                procedure.
                               Although he requested privileges to perform colonoscopies at
                two different hospitals, both hospitals denied his request due to his lack of
                demonstrated qualifications to perform the procedure. Dr. Goldenberg
                eventually obtained a provisional privilege to perform colonoscopies from
                Lake Tahoe Surgery Center (LTSC) on the condition that he perform the
                procedures under the supervision of a physician experienced in performing
                colonoscopies. LTSC later admitted that this decision was a violation of
                its bylaws, as Dr. Goldenberg's experience did not meet LTSC's
                credentialing criteria, which require that a physician must have privileges
                to perform a procedure at a local hospital in order to obtain privileges to
                perform that procedure at LTSC.
                               In December 2004, Dr. Goldenberg conducted his annual
                examination of then 68-year-old Georgia Woodard, and as part of the exam
                recommended that she undergo a colonoscopy to screen for cancer. Dr.
                Goldenberg told Ms. Woodard that he could perform her colonoscopy at
                LTSC. Ms. Woodard testified that Dr. Goldenberg did not disclose to her
                that he had never performed a colonoscopy on a patient or that he had
                only conditional privileges to perform the procedure at LTSC with
                supervision.
                               Ms. Woodard underwent her colonoscopy at LTSC in March
                2005. Although Dr. Goldenberg had previously arranged for a supervising
                physician to oversee the procedure, the supervising physician was not
                present at the start of Ms. Woodard's colonoscopy. Dr. Goldenberg
                initiated the procedure regardless. When Dr. Goldenberg experienced


SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                 difficulty advancing the scope through the colon, the supervising physician
                 was summoned and took over the procedure.
                             Ms. Woodard awoke from the procedure in pain and continued
                 to experience pain over the next week. Despite Dr. Goldenberg's
                 assurances that her condition was improving, Ms. Woodard went to the
                 emergency room in extreme pain and was admitted to the hospital.
                 Subsequent exploratory surgery revealed an instrument-induced half-
                 dollar-size hole in her colon. Ms. Woodard remained in a coma in the
                 intensive care unit for three weeks with a ventilator and feeding tube.
                 The repair of her colon required multiple follow-up surgeries and left Ms.
                 Woodard with a colostomy bag and difficulty walking for many months.
                 After her discharge from the hospital, Ms. Woodard spent two additional
                 weeks in a rehabilitation facility.
                             Thereafter, Ms. Woodard filed a complaint against Dr.
                 Goldenberg and LTSC, alleging various tort claims. 1 Following an eight-
                 day trial, the jury found against Dr. Goldenberg and LTSC on claims of
                 professional negligence and fraud, awarding Mi. Woodard $610,000 in
                 economic damages and $1 million in noneconomic damages. The jury
                 apportioned 80 percent of Ms. Woodard's total damages to negligence and
                 20 percent to fraud. From this, the jury apportioned 40 percent of the
                 negligence liability to Dr. Goldenberg.
                             Dr. Goldenberg filed several post-trial motions, including a
                 motion to reduce the noneconomic professional negligence damages to an
                 aggregate cap of $350,000 before apportioning liability between Dr.


                       'Ms. Woodard's husband Herschel also filed a loss of consortium
                 claim. Hershel died in 2010, and Ms. Woodard has been substituted in his
                 place for these consolidated appeals.

SUPREME COURT
        OF                                             3
     NEVADA


(0) 1947A    e
                   Goldenberg and LTSC pursuant to NRS 41A.035. The district court
                   denied this motion, concluding that although NRS 41A.035 limits
                   noneconomic damages per action to $350,000, the limit applied separately
                   against each defendant.
                                                 DISCUSSION
                               Dr. Goldenberg argues on appeal that the district court erred
                   by (1) upholding the jury's finding of fraud against him, (2) ruling that
                   NRS 41A.035's $350,000 damages cap applies separately to each
                   defendant, and (3) refusing to reduce or offset the damages awarded
                   against him. 2
                   Dr. Goldenberg's appeal
                               Dr. Goldenberg argues on appeal that the district court erred
                   by finding that Ms. Woodard's fraud claim does not fall within NRS
                   Chapter 41A's definition of professional negligence. He further argues

                         2Ms. Woodard also filed a cross-appeal in which she raised various
                   constitutional challenges to NRS 41A.035's noneconomic damages cap.
                   Because NRS 41A.035 was not triggered under the district court's
                   apportionment of her noneconomic damages and because Ms. Woodard
                   does not point to any arguments made to the district court or any district
                   court ruling on the constitutionality of NRS 41A.035, Ms. Woodard is not
                   aggrieved by the district court's judgment. We therefore lack jurisdiction
                   over this portion of Ms. Woodard's cross-appeal. NRAP 3A(a); Ford v.
                   Showboat Operating Co., 110 Nev. 752, 756, 877 P.2d 546, 549 (1994) ("A
                   party who prevails in the district court and who does not wish to alter any
                   rights of the parties arising from the judgment is not aggrieved."). Both
                   parties also raised numerous arguments in their appeals that they failed
                   to properly preserve or develop for appellate review, and we decline to
                   address those arguments on appeal. Old Aztec Mine, Inc. v. Brown, 97
                   Nev. 49, 52, 623 P.2d 981, 983 (1981) (providing that this court need not
                   address issues raised for the first time on appeal); Edwards v. Emperor's
                   Garden Rest., 122 Nev. 317, 330 n.38, 130 P.3d 1280, 1288 n.38 (2006)
                   (explaining that this court need not consider claims that are not cogently
                   argued or supported by relevant authority).

SUPREME COURT
      OF
    NEVADA
                                                        4
(0) 1947A AM197,
                that there is no evidence in the record that he made any representations
                regarding his ability to perform Ms. Woodard's colonoscopy and that his
                representation that he could perform the procedure was not fraudulent
                because he intended to have a supervising physician assist him at the time
                he made the representation.
                      Fraud as a separate claim from professional negligence
                            In resolving this issue, this court must first address whether
                the district court properly found that Ms. Woodard's fraud claim fell
                outside of NRS Chapter 41A's definition of professional negligence.
                Although this court has not previously addressed the issue, California
                courts have concluded that intentional tort claims do not fall within that
                state's Medical Injury Compensatory Reform Act (MICRA) when the
                allegations of an intentional tort claim are "qualitatively different than
                professional negligence."   Unruh-Haxton v. Regents of Univ. of Cal.,      76
                Cal. Rptr. 3d 146, 155 (Ct. App. 2008) (citing Perry v. Shaw, 106 Cal. Rptr.
                2d 70 (Ct. App. 2001)). NRS Chapter 41A is closely aligned with MICRA,
                which defines professional negligence in nearly identical language as NRS
                41A.015, which defines professional negligence as "a negligent act or
                omission to act by a provider of health care in the rendering of professional
                services, which act or omission is the proximate cause of a personal injury
                or wrongful death."    See Cal. Civ. Proc. Code § 3640)(2) (West 2009)
                (defining professional negligence as a "negligent act or omission to act by a
                health care provider in the rendering of professional services, which act or
                omission is the proximate cause of a personal injury or wrongful death");
                State ex rel. Harvey v. Second Judicial Dist. Court, 117 Nev. 754, 763, 32
                P.3d 1263, 1269 (2001) (holding that a statute derived from a sister state
                is presumably adopted with the construction given it by the sister state's
                courts).
SUPREME COURT
        OF                                            5
     NEVADA


(0) 1947A
                            When the circumstances giving rise to the allegations of fraud
                relate to "wrongful intentional conduct, not mere negligence," California
                courts have held that such claims are not subject to professional
                negligence statutes. Unruh-Haxton, 76 Cal. Rptr. 3d at 157; see Covenant
                Care, Inc. v. Superior Court, 86 P.3d 290, 295 (Cal. 2004) (noting that
                "intentional, egregious" conduct cannot be described as "mere 'professional
                negligence"). Those courts reason that professional negligence statutes
                were not intended to "exempt intentional wrongdoers from liability by
                treating such conduct as though it had been nothing more than mere
                negligence." Perry v. Shaw, 106 Cal. Rptr. 2d 70, 78 (Ct. App. 2001). And
                because legislators have specifically limited the application of certain
                statutes to "professional negligence" claims, California courts have
                determined that it would be inconsistent with the letter and spirit of those
                laws to hold that claims for intentional torts "are really just another form
                of professional negligence." Unruh-Haxton, 76 Cal. Rptr. 3d at 157.
                            We are persuaded by the reasoning of the California courts.
                Our statute defines professional negligence as "a negligent act or omission
                to act by a provider of health care in the rendering of professional
                services." NRS 41A.015. This court reviews questions of law, such as
                statutory interpretation, de novo.   Estate of Smith v. Mahoney's Silver
                Nugget, Inc., 127 Nev. „ 265 P.3d 688, 690 (2011). The medical
                malpractice statutory scheme set forth under NRS Chapter 41A limits the
                scope of claims to which the professional negligence statutes apply to
                claims based on a health care provider's ‘`negligent" acts or omissions.
                Such statutes are not applicable where the facts giving rise to the
                intentional tort cause of action concern wrongful intentional conduct, not
                mere negligence, and are thus qualitatively different from the professional
                negligence claim.   See Unruh-Haxton, 76 Cal. Rptr. 3d at 155; Perry, 106
SUPREME COURT
        OF
     NEVADA
                                                     6
(0) I947A
                Cal. Rptr. 2d at 77-78; see also Baker v. Sadick, 208 Cal. Rptr. 676, 680-81
                (Ct. App. 1984). Willful wrongs, including performing unnecessary or
                unconsented-to surgery or procedures and fraudulently inducing a patient
                to submit to surgery or procedures, constitute more than mere negligence
                and allow for the recovery of additional fraud damages.      Baker, 208 Cal.
                Rptr. at 680-81.
                            Whether a cause of action brought against a health care
                provider under an intentional tort theory is "qualitatively different" than a
                claim for professional negligence subject to NRS Chapter 41A's limitations
                should be evaluated on a case-by-case basis.      See Smith v. Ben Bennett,
                Inc., 35 Cal. Rptr. 3d 612, 615 (Ct. App. 2005) (noting that whether
                professional negligence statutes are applicable to claims grounded on
                other legal theories must be examined on a case-by-case basis). Here, Ms.
                Woodard's professional negligence claim was based on allegations that Dr.
                Goldenberg's performance of her colonoscopy fell below the standard of
                care. In contrast, her fraud claim arose from Dr. Goldenberg's
                representation that he could perform the procedure, despite his knowledge
                that he had never performed a colonoscopy, that two hospitals had denied
                him privileges to perform colonoscopies based on his lack of experience,
                that he had not met the minimum requirements to be evaluated for
                competence in the procedure under the American Society of
                Gastrointestinal Endoscopists' guidelines, and that his privileges at LTSC
                were conditioned on his supervision during the procedure by a doctor
                experienced in performing colonoscopies. See Barmettler v. Reno Air, Inc.,
                114 Nev. 441, 447, 956 P.2d 1382, 1386 (1998) (setting forth the elements
                for a fraudulent misrepresentation claim). Thus, this court concludes that
                Dr. Goldenberg's misrepresentation was an "intentional act of egregious
                abuse," which exceeds the scope of mere negligence allegations related to
SUPREME COURT
        OF
     NEVADA
                                                      7
(0) 1947A
                his falling below the standard of care.   Unruh-Haxton, 76 Cal. Rptr. 3d at
                157.
                             The district court was therefore correct in finding that Ms.
                Woodard's fraud claim does not fall within NRS Chapter 41A's definition
                of professional negligence, and thus, that her fraud damages are not
                subject to either NRS 41A.035's cap or NRS 41A.045's abrogation of joint
                and several liability.
                       Substantial evidence supported the jury's finding of fraud
                             As to Dr. Goldenberg's argument that insufficient evidence
                supported the jury's finding of fraud against him, when the sufficiency of
                the evidence in support of a claim is challenged on appeal, this court views
                all the evidence with inferences in favor of the prevailing party and
                determines whether substantial evidence supports the jury's verdict.      J.J.
                Indus., LLC v. Bennett, 119 Nev. 269, 273, 71 P.3d 1264, 1267 (2003).
                "Substantial evidence is evidence that a reasonable mind might accept as
                adequate to support a conclusion."    Winchell v. Schiff,   124 Nev. 938, 944,
                193 P.3d 946, 950 (2008) (internal quotation marks omitted).
                             In Nevada, an intentional misrepresentation is one "that is
                made with either knowledge or belief that it is false or without a sufficient
                foundation." Nelson v. Heer, 123 Nev. 217, 225, 163 P.3d 420, 426 (2007);
                see also Barmettler, 114 Nev. at 447, 956 P.2d at 1386. When a person
                makes a truthful representation, but knows or believes that the
                representation is materially misleading because he has failed to provide
                additional or qualifying information, the incomplete statement is a
                fraudulent misrepresentation. Restatement (Second) of Torts § 529
                (1977). "[I]t is . . . fundamental that a person who speaks has a duty to
                disclose enough to prevent his words from being misleading. A statement
                disclosing favorable information but omitting all reference to material
SUPREME COURT
        OF                                            8
     NEVADA


(0) I947A
                 unfavorable facts breaches that duty."   Baskin v. Hawley, 807 F.2d 1120,
                 1132 (2d Cir. 1986).
                               In this case, the jury heard testimony that at the time when
                 Dr. Goldenberg represented to Ms. Woodard that he could perform her
                 colonoscopy, he had never performed a colonoscopy on a live patient, and
                 he had only attended a weekend course on colonoscopy training. Dr.
                 Goldenberg had also been denied privileges to perform the procedure by
                 two hospitals and knew that in order to be evaluated for competence in the
                 procedure he needed to obtain consent to perform supervised colonoscopies
                 on a number of patients. Dr. Goldenberg also knew that he could only
                 perform the procedure under the supervision of another doctor. But Dr.
                 Goldenberg failed to inform Ms. Woodard of these limitations on his ability
                 to perform the procedure and of his inexperience, and instead, he acted in
                 a manner that led Ms. Woodard to believe that he was qualified to perform
                 the procedure himself. Dr. Goldenberg's patient advisor and surgery
                 scheduler, who scheduled Ms. Woodard's surgery and answered Ms.
                 Woodard's questions about the procedure, also testified that she would not
                 have told Ms. Woodard that Dr. Goldenberg was learning to perform the
                 colonoscopy procedure because Dr. Goldenberg would have frowned on her
                 giving Ms. Woodard that information.
                               When inferences from this testimony are viewed in Ms.
                 Woodard's favor, substantial evidence supports the jury's finding of fraud.
                 J.J. _Indus., LLC, 119 Nev. at 273, 71 P.3d at 1267; see Winchell, 124 Nev.
                 at 944, 193 P.3d at 950. Once Dr. Goldenberg volunteered that he could
                 perform Ms. Woodard's colonoscopy, he was required to provide her with
                 all the relevant information to prevent his representation from being
                 misleading.    See Nelson, 123 Nev. at 225, 163 P.3d at 426; Baskin, 807
                 F.2d at 1132. Dr. Goldenberg's failure to provide Ms. Woodard with the
SUPREME COURT
        OF
     NEVADA
                                                      9
(0) 1947A    e
                additional information regarding the limitations on his privileges to
                perform her colonoscopy and his inexperience in the procedure was
                materially misleading and constituted an intentional misrepresentation.
                For these reasons, we affirm the jury's finding of fraud against Dr.
                Goldenberg and the damages awarded as a result.
                     NRS 41A.035 provides an aggregate cap on noneconomic damages
                             Dr. Goldenberg also challenges the district court's application
                of NRS 41A.035's noneconomic damages cap separately with respect to the
                negligence damages awarded against each defendant, rather than in the
                aggregate. Dr. Goldenberg argues that the district court should have
                capped the noneconomic negligence damages award at $350,000 before
                apportioning 40 percent of the noneconomic negligence damages to him.
                             NRS 41A.035 provides that "[in an action for injury or death
                against a provider of health care based upon professional negligence, the
                injured plaintiff may recover noneconomic damages, but the amount of
                noneconomic damages awarded in such an action must not exceed
                $350,000." Dr. Goldenberg maintains that the term "action" refers to Ms.
                Woodard's entire professional negligence claim as a whole, rather than to
                the individual professional negligence claims against Dr. Goldenberg and
                LTSC. Dr. Goldenberg relies on this court's decision in United Ass'n of
                Journeymen and Apprentices v. Manson, 105 Nev. 816, 820, 783 P.2d 955,
                957 (1989), in which we discussed that the terms "action" and "claim"
                carry different meanings, and "[u]nlike a claim, an action includes the
                original claim and any crossclaims, counterclaims, and third-party
                claims." In contrast, the district court relied on State v. Webster, 88 Nev.
                690, 695-96, 504 P.2d 1316, 1320 (1972), which implies that the term
                action refers to each separate claim, and thus, applies separately to each
                defendant.

SUPREME COURT
        OF
     NEVADA
                                                     10
(0) 1947A
                            "When the language of a statute is expressly clear and
                unambiguous, the apparent intent must be given effect, as there is no
                room for construction. If, however, a statutory provision is ambiguous,
                then this court should attempt to follow the Legislature's intent."    Metz v.
                Metz, 120 Nev. 786, 791-92, 101 P.3d 779, 783 (2004). A statute is
                ambiguous when it is capable of two or more reasonable interpretations.
                Clark Cnty. v. S. Nev. Health Dist., 128 Nev. „ 289 P.3d 212, 215
                (2012). Because the district court and Dr. Goldenberg's interpretations of
                "action" are both reasonable, NRS 41A.035 is ambiguous, and we look to
                the legislative history to aid in our interpretation of the statute. Id.
                            In determining the meaning of "action" in NRS 41A.035, the
                2004 amendments to now-repealed NRS 41A.031 are particularly helpful.
                Before amendment, NRS 41A.031 limited "the noneconomic damages
                awarded to each plaintiff from each defendant," while the current version
                of NRS 41A.035 limits "the amount of noneconomic damages awarded in
                such an action." (Emphases added.) This alteration strongly indicates
                that noneconomic damages should be limited on a per-incident basis.        See
                McKay v. Bd. of Supervisors, 102 Nev. 644, 650, 730 P.2d 438, 442 (1986)
                ("It is ordinarily presumed that the legislature, by deleting an express
                portion of a law, intended a substantial change in the law.").
                            This conclusion is further reinforced by the current statute's
                legislative history, which shows that the initiative was intended to set
                forth an aggregate cap per incident, with no exceptions. Hearing on S.B.
                97 Before the Senate Judiciary Comm., 72d Leg. (Nev. March 24, 2003).
                The legislative history also draws comparisons with similar California
                legislation, describing NRS 41A.035's counterpart as a cap "per incident,
                not per claimant, and not per doctor."      Id.; see Cal. Civ. Code § 3333.2
                (West 2009); Colburn v. U.S., 45 F. Supp. 2d 787, 793 (S.D. Cal. 1998)
SUPREME COURT
     OF                                               11
   NEVADA


(0) 1947A 40
                 ("Neither the California Supreme Court nor the appellate courts have ever
                 held that a single plaintiff can recover more than the [Medical Injury
                 Compensation Reform Act] limit for noneconomic damages. To the
                 contrary, the courts have consistently limited the maximum recovery to
                 $250,000, regardless of the number of claims alleged.").
                             Based on the foregoing, we conclude that NRS 41A.035 limits
                 noneconomic damages to an aggregate of $350,000 per incident, regardless
                 of how many plaintiffs, defendants, or claims are involved.     Mattson, 105
                 Nev. at 820, 783 P.2d at 957. Thus, the district court should not have
                 applied NRS 41A.035 on a per-defendant basis, and we reverse in part
                 that portion of the district court order and remand this matter to the
                 district court to redetermine damages consistent with this order.
                       Challenges to the district court's damages rulings
                             Dr. Goldenberg also challenges the district court's ruling that
                 he is not entitled to an offset of damages based on LTSC's settlement with
                 Ms. Woodard. We disagree. NRS 41A.045 has abrogated joint and several
                 liability in actions based on professional negligence. Because Dr.
                 Goldenberg is only severally liable for his portion of the apportioned
                 negligence damages, he is therefore not entitled to an offset.      See NRS
                 17.225(2) ("The right of contribution exists only in• favor of a tortfeasor
                 who has paid more than his or her equitable share of the common
                 liability. . ."). Moreover, NRS 17.255 expressly bars an intentional
                 tortfeasor's right to contribution. See Evans it. Dean Witter Reynolds, Inc.,
                 116 Nev. 598, 609-10, 5 P.3d 1043, 1050 (2000) (concluding that
                 intentional tortfeasors are not entitled to an offset based on settlements by




SUPREME COURT
        OF
                                                      12
     NEVADA


(0) 0)47A    0
                their joint tortfeasors). We therefore affirm that portion of the district
                court's judgment. 3
                                                  CONCLUSION
                              Based on the foregoing, we therefore
                              ORDER the judgment of the district court AFFIRMED IN
                PART AND REVERSED IN PART AND REMAND this matter to the
                district court for proceedings consistent with this order.



                                                                 , C.J.
                                          Gibbons


                                             J.                                       J.
                Parraguirre



                Cherry                                      Saitta

                cc: Ninth Jildicial District Court Dept. 1
                      Paul FAlamilton, Settlement Judge
                      Durney & Brennan/Reno
                     Molof & Vohl
                      Schuering Zimmerman & Doyle LLP
                     Andre M. Mura
                      Douglas County Clerk

                       3 Dr. Goldenberg also contests the district court's refusal to reduce
                Ms. Woodard's economic damages to the amount actually paid in
                satisfaction of her medical bills Because Dr. Goldenberg did not challenge
                the district court's order regarding the unconstitutionality of portions of
                NRS 42.021, which allows evidence relating to collateral source benefits to
                be introduced in professional negligence cases, we determine that the
                district court properly applied Bass-Davis v. Davis, 122 Nev. 442, 453-54,
                134 P.3d 103, 110-11 (2006), to Ms. Woodard's economic damages and did
                not err in declining to further reduce the economic damages award.

SUPREME COURT
        OF                                            13
     NEVADA


(0) 1941A
                        cc:   Ninth Judicial District Court Dept. 1
                              Paul F. Hamilton, Settlement Judge
                              Durney & Brennan/Reno
                              Molof & Vohl
                              Schuering Zimmerman & Doyle LLP
                              Andre M. Mura
                              Douglas County Clerk




SUPREME COURT
        OF
     NEVADA
                                                             14
(0) I947A    Ati);r4)
                    HARDESTY, J., with whom Pickering, J., agrees, concurring in part and
                    dissenting in part:
                                I fully concur with the majority's disposition in this case, but
                    dissent because I feel this case should be resolved in a published opinion.
                    Rule 9(a) of the Internal Operating Procedures (TOP) of this court compels
                    the disposition by opinion of a case that presents "a novel question of law,
                    an issue of public importance, or sets a new legal precedent."
                           In these consolidated cases, we resolve not only novel questions of
                    law but also issues of public importance that set new legal precedent.




                                                         Hardesty

                    I concur:


                                                    J.
                    Pickering




SUPREME COURT
       OF
    NEVADA


(0) 1947A 4164144